DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer annular component of the insert body contacts the inner annular component only at spaced locations about the circumference of the inner component” (Claim 9) and “the outer annular component of the insert body contacts the inner annular component only at locations spaced along the length of the inner component” (Claim 10), “the outer component contacts the inner component only at locations spaced along the length and along the circumference of the inner component” (Claim 11), “a plurality of elongate cavities disposed substantially parallel to the body axis and located at spaced positions angularly about that axis” (Claim 14), “the cavities open to the exterior of the body at least at one of the opposite ends of the cavities” (Claim 15), and in which the cavities are open at their opposite ends to form passages through the body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claims 5, 6 and 7 are objected to because of the following informalities:  Regarding claim 5, the phrase “substantially relatively” is redundant. The Examiner recognizes there will be a slight variation (but within a known range) in the thermal conductivity of the materials based on their compositions; however, the terms “substantially relatively” are redundant. 
Regarding claims 6 and 7, the thermal conductivity values (k) are not associated with any (measurement) units.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 2, the phrase “substantially metallic” is indefinite. The term “substantially” is a relative term, and it is unclear what materials are and are not inclusive of the phrase “substantially metallic”.
Claims 10 (line 2) and 11 (line 2) recite the limitation "the length”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1, 3, 7, and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 4,378,184 to Briese.
In re claim 1, Briese teaches a self-propelled rotary metal-cutting insert comprising: 
a body (10) having a central axial hole extending between opposite ends of the body and by which the body can be mounted for rotation about its axis during and in response to cutting engagement of the insert with a workpiece, the body having an exterior surface which extends between the body ends and is defined as a surface of revolution concentric to the body axis (Fig. 9), the exterior surface defining a circular cutting edge concentric to the body axis (Fig. 9), the body being defined to impede the transfer of heat generated at the cutting edge across the surface of the central hole of the body, wherein the body is comprised a) by an outer portion which includes the cutting edge and which is comprised by a first material which has a characteristic coefficient of thermal conductivity k1 (Abstract and Col. 3, lines 60-68) and b) by 
Briese teaches a cutting insert body (Fig. 9) of a tungsten carbide material (Abstract, Col. 3, lines 60-68) having a center bushing of a conventional steel (Col. 5, lines 12-17).
In re claim 3, in which the first material is selected from the group consisting of tungsten carbide (Abstract).
In re claim 7, in which the first material is present in the outer portion as an outer annular component of the body (10) and the second material is present in the insert (36) as an inner annular component of the body and is affixed to the outer annular component.
In re claim 8, in which the outer annular component (10) of the insert body is affixed to the inner annular component (36) continuously about the outer circumference of the inner component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breise in view of US Patent Application Publication No. 20040228694 to Webb et al.
In re claim 2, as best understood, Briese teaches the first material is substantially metallic (Abstract and Col. 3, lines 60-68) and that the second material may be a non-metallic, but does not teach the second material is a ceramic.
Webb teaches a cutting insert having a tip of a ceramic material (34) used in conjunction with an insert body (1) of tungsten carbide (Para 0025). Ceramics are known for their physical characteristics of being strong and being able to withstand heat (Para 0034, 0044). In other words, ceramics have a relatively low thermal conductivity.
It would have been obvious to one having ordinary skill in the art at the time of the invention to fabricate the bushing of Briese of a ceramic material in light of the teachings of Webb to provide a strong and heat withstanding inner portion (Para 0034, Webb). One having ordinary skill in the art would recognize the benefits provided by ceramic materials when used in conjunction with a material having an outer portion with a higher thermal conductivity.

Claim 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breise in view of US Patent No. 6,425,752 to Check.
In re claims 4 and 5, Briese teaches a cutting insert having a first material of a tungsten carbide (Abstract) and a bushing (36) of a conventional steel, but is not specific to the steel being stainless steel.
Check provides a teaching that it is known to use a core element of stainless steel with a lower heat transfer material and a second portion with an increased thermal conductivity, as a nickel copper tungsten (Col. 3, lines 1-33). 
It would have been obvious to one having ordinary skill in the art at the time of invention to fabricate the conventional steel bushing of Briese of a stainless steel material, in light of the 
In re claim 6, modified Briese teaches in which the value of k1 is at least about 70 (k1 of cemented tungsten carbide is about 110 W.m.K-1).

Claim 9-11 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breise in view of EP0599393 to Falger.
In re claims 9-10, Briese teaches an insert having an outer annular component and an insert which is continuously about the outer circumference of the inner component. Briese does not teach the outer annular component of the insert body contacts the inner annular component only at spaced locations about the circumference of the inner component, only at locations spaced along the length of the inner component, and only at locations spaced along the length and along the circumference of the inner component.
Falger teaches an insert having an outer component of an insert body (2) and an inner component (40. The outer component (2) contacts the inner component at spaced locations (see Figure 3a) about the circumference of the inner component, only at spaced locations along the length of the inner component (Figs. 3a-3c), and the only at locations spaced along the length and along the circumference of the inner component (Figs. 3a-3c).
It would have been obvious to one having ordinary skill in the art at the time of invention to provide Briese with an outer body and inner insert component arrangement to contact the 
In re claim 14, modified Breise teaches in which at least the radially outer portion of the body is comprised of a material which is substantially homogeneous and which is arranged to define in the body a plurality of elongate cavities (6, Falger) disposed substantially parallel to the body axis and located at spaced positions angularly about that axis.
In re claim 15, modified Briese teaches in which the cavities (6, Falger) open to the exterior of the body at least at one of the opposite ends of the cavities.
In re claim 16, modified Briese teaches in which the cavities (6, Falger) are open at their opposite ends to form passages through the body.
In re claim 17, modified Briese teaches in which the cavities (6, Falger) are substantially regularly spaced in a substantially circular pattern disposed substantially concentric to the body axis.

Claim 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breise in view of US Patent No. 2,630,725 to Black.
In re claims 12 and 13, Briese teaches an insert but does not have the cutting edge defined in the exterior surface of the body at a location on the body which is substantially between the ends of the body and in which the substantial portions of the exterior surface of the body exists on opposite sides of the cutting edges.
 Note, the phrase the cutting edge…is substantially between the ends of the body is clear from the disclosure. 
Black teaches a cutting insert having a cutting surface (14) located between ends of the body and substantial portions of the exterior surface of the body exist on opposite sides of the cutting edge (Fig. 8).
.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briese in view of US D351,606 to Markusson et al.	
In re claim 18, Briese teaches a cutting insert, but do not teach one end of the body is a base end at which the body defines a flat base surface perpendicular to the body axis, and the base surface defines a recess concentric to the body axis, the recess having an outer limit proximate to but inwardly from the body exterior surface.  
Markusson teaches an end of a cutting insert having a flat base surface perpendicular to the body axis, and the base surface a recess (Fig. 2) concentric to the body axis, the recess having an outer limit proximate to but inwardly from the body exterior surface. 
	It would have been obvious to one having ordinary skill in the art at the time of invention to provide one of the cutting insert ends of Briese as with an annular recess as taught by Markusson to accurately position the insert relative to the seat.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briese in view of US D351,606 to Markusson et al., as applied to the above claims, and in further view of Black.
In re claim 19, modified Briese teaches a cutting insert, but does not teach the exterior surface of the body extends inwardly from the cutting edge and then upwardly to a top end of the insert.
Black teaches an insert having an exterior surface of the body that extends inwardly from the cutting edge and then upwardly to a top end of the insert (Fig. 8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER b SWINNEY whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724